          Case 1:19-cr-00014-DAD-BAM Document 191 Filed 09/18/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00014-DAD-BAM
12                                Plaintiff,            MOTION TO DISMISS SUPERSEDING
                                                        INDICTMENT; ORDER
13                          v.
14   JESUS JOSE ROBLEDO,
15                               Defendant.
16

17          Jesus Jose Robledo is charged in a Superseding Indictment with Conspiracy to Commit Armed

18 Bank Robbery, Attempted Armed Bank Robbery, and Carrying a Firearm During and in Relation to a

19 Crime of Violence. Dkt. 77, Superseding Indictment. Robledo has pleaded guilty in the Northern

20 District of California to charges arising out of the same series of events. Accordingly, pursuant to Rule

21 48(a) of the Federal Rules of Criminal Procedure, the United States moves to dismiss the Superseding

22 Indictment against Robledo without prejudice.

23

24

25

26

27

28

                                                        1
          Case 1:19-cr-00014-DAD-BAM Document 191 Filed 09/18/20 Page 2 of 2

     Dated: September 17, 2020                   MCGREGOR W. SCOTT
 1                                               United States Attorney
 2
                                                 /s/ ROSS PEARSON
 3                                               ROSS PEARSON
                                                 Assistant United States Attorney
 4

 5

 6

 7
                                          ORDER
 8

 9 IT IS SO ORDERED.

10
        Dated:   September 18, 2020
11                                         UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
